DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niimi et al. (US 2003/0155096; hereinafter “Niimi”; listed in the IDS Filed 27 September 2021).
Regarding claim 1, Niimi teaches a casting method comprising:
disposing an insert member (movable core 40, see Figs. 1-6; [0032]) in a cavity (casting cavity 32, see Figs. 1-6; [0031]) provided in a die (movable die 31, see Figs. 1-6; [0030]);
forming a molded body (cast product 10, see Figs. 2-6; [0029]) by injecting molten metal into the cavity (see [0039]-[0040]);
separating the die from the molded body (see Figs. 3 and 6; [0042]-[0045]);
separating the insert member from the molded body by moving the insert member out of the cavity (see Fig. 5 - movable core 40 recedes upwards and out of the space between the dies 21, 31; [0044]); and
transferring the molded body to a predetermined ejected position (see Fig. 6 - ejection mechanism is actuated and the predetermined ejected position equated to the end of the ejection mechanism position; see [0045]).

Regarding claim 2, Niimi teaches wherein the die (movable die 31, see Figs. 1-6) is provided on one surface of a support block (movable platen 30, see Figs. 1-6; [0030]) and forms the cavity (casting cavity 32, see Figs. 1-6) in cooperation with the support block (see Figs. 1-6), and
wherein in the separating of the insert member from the molded body by moving the insert member out of the cavity (see Fig. 5 - movable core 40 recedes upwards and out of the space between the dies 21, 31; [0044]), the molded body (cast product 10, see Figs. 2-6) is supported by the support block (see Fig. 5 - cast product is indirectly supported by movable platen 30), and the insert member is moved and separated from the molded body (see Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        1 July 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735